Gilbert, J.,
dissenting. I am of the opinion that one who has not been legally adopted as the child of a testator, but relies upon a “virtual adoption,” has no such interest in the estate of the latter as will entitle her to file a caveat to the probate of the will, until she has first obtained a decree in equity adjudicating the fact that she is an equitably adopted child. For' this reason the court should have sustained the demurrer to the caveat. One who has no interest in an estate should not be heard as to its distribution. If the issue as to such interest may be tried after the trial on the probate of a will, cases may arise where a will may be set aside and nullified by a person afterwards adjudicated not to have any interest in the estate. In Crawford v. Wilson, 139 Ga. 654 (supra), which was an'equitable petition brought by the virtually adopted child against the administrators of the adopted parent, to enforce specific performance of the parol contract of adoption, with reference to the legal status of such child it was said that “she had no legal status as heir; and as only heirs and creditors may contest with an administrator respecting the ad*883ministration of the property of his intestate, she was forced into equity to establish her equitable claim to the property which defendants were proceeding to administer as the property of their intestate.” It was further held that, having an equitable interest, and being in a court of equity, she had the right to preserve the status of the estate “until final decree” establishing her rights.